Corrected Notice of Allowable Subject Matter

Claims 1-9, 11-13, 15, 18-20, 23-25 and 28 are allowed in light of the amendment filed on 05/22/2020.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot end effector (100) for dispensing an extrudable substance (102), the robot end effector (100) comprising: a chassis (110); cartridge bays (122), attached to the chassis (110) and each shaped to receive a corresponding one of two-part cartridges (104); a dispensing valve (130), attached to the chassis (110) and comprising a valve inlet (132) and a valve outlet (134), wherein the valve outlet (134) is in selective fluidic communication with the valve inlet (132); a manifold (140), comprising a manifold outlet (144) and manifold inlets (142), which are in fluidic communication with the manifold outlet (144), wherein: the manifold outlet (144) is in fluidic communication with the valve inlet (132), and when the two-part cartridges (104) are received by the cartridge bays (122), the manifold inlets (142) are in fluidic communication with corresponding ones of the two-part cartridges (104) via static mixers (101), attached to cartridge outlets (109) of the two- part cartridges (104); a plunger assembly (150), comprising pairs of plungers (152) and arranged to concurrently extrude contents of the two-part cartridges (104) through the cartridge outlets (109), when the two-part cartridges (104) are received by the cartridge bays (122); and an electric motor (160), attached to the chassis (110) and configured to selectively move the plunger assembly (150) relative to the chassis (110). 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B